DETAILED ACTION
Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 12, 16, 18, and 20 were cancelled.  Claims 1, 2, 4, 5, 11, 13, and 17 were amended.  Claims 1, 2, 4-6, 8-11, 13-15, 17, 19, and 21 are pending. 

Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 13-15, 17, 19, and 21 are allowed.

Conclusion
Claims 1, 2, 4-6, 8-11, 13-15, 17, 19, and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791